Order, Supreme Court, Bronx County (Stanley Green, J.), entered December 18, 2002, which granted defendant’s motion to vacate a default judgment granted in July 2002 and denied plaintiff’s cross motion to dismiss *295defendant’s motion, and order, same court and Justice, entered July 8, 2003, which, insofar as appealable, denied plaintiffs motion to renew, unanimously affirmed, without costs.
Given the preference for the disposition of cases on the merits, the court exercised its discretion in a provident manner by vacating the default judgment. Defendant established a reasonable excuse for the default (CPLR 5015 [a]) and a meritorious defense to the personal injury action arising out of a motor vehicle accident.
Plaintiffs motion for renewal was based upon evidence that was available at the time of the original motion to vacate the default and, in any event, was irrelevant to the instant matter.
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Nardelli, J.P, Andrias, Rosenberger and Friedman, JJ.